Citation Nr: 0924863	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-31 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.

3.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left leg with injury to Muscle Group 
(MG) XII with retained metallic foreign bodies, currently 
evaluated as 20 percent disabling.

4.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from December 1941 to March 
1942 and recognized guerrilla service from April 1945 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Manila, the Republic of the 
Philippines.

The issues of entitlement to service connection for tinnitus 
and a TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision of September 2005, the RO denied 
service connection for hearing loss; the Veteran did not 
appeal.

2.  The Veteran submitted a subsequent claim of entitlement 
to service connection for hearing loss disability in November 
2006.

3.  The evidence received since the September 2005 rating 
decision is cumulative or redundant of evidence previously of 
record, and does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for bilateral hearing loss disability.

4.  Residuals of a gunshot wound to the left leg with injury 
to Muscle Group (MG) XII with retained metallic foreign 
bodies are manifested by no more than moderately severe 
impairment of the anterior muscles of the leg.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a gunshot wound to the left leg with injury 
to Muscle Group (MG) XII with retained metallic foreign 
bodies have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, Diagnostic 
Code 5312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in June 2005 discussed the evidence necessary 
to support a TDIU.  
It requested sufficient evidence to support that the 
Veteran's service-connected disabilities prevented him from 
working.  He was told that he could submit evidence showing 
that his service-connected disabilities had increased in 
severity.  The evidence necessary to support a claim of 
entitlement to service connection was set forth.  The Veteran 
was also asked to submit evidence showing that his hearing 
loss had existed since service.  The various types of 
evidence that might support that claim were listed.  The 
evidence of record was discussed and the Veteran was told how 
VA would assist him in obtaining additional relevant 
evidence.  

In December 2006, the Veteran was advised of the evidence 
necessary to support his claim of entitlement to service 
connection for tinnitus.  He was also advised of the evidence 
necessary to reopen his claim for bilateral hearing loss 
disability.  He was told why his claim for bilateral hearing 
loss disability had been previously denied, and was 
instructed that new and material evidence was necessary to 
reopen the claim.  The meaning of new and material evidence 
was discussed.  The evidence of record was listed and the 
Veteran was told how VA would assist him.

A March 2007 letter provided similar information to the 
Veteran.

In June 2007 the Veteran was advised that he could submit 
evidence showing that his left leg disability had worsened.  
The evidence of record was listed.  The Veteran was told how 
the VA determines disability ratings and effective dates.  

In July 2008 the Veteran was provided with the criteria used 
in evaluating his left leg disability.  The manner in which 
VA determines disability ratings and effective dates was 
discussed.  

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted, and the Board finds that they were adequate in 
that they were carried out by neutral, skilled providers who 
completed comprehensive examinations and discussed their 
findings in relationship to the Veteran's history.  Neither 
the Veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  In fact, in July 2008 the Veteran 
submitted a statement indicating that he had enclosed all 
remaining information or evidence that would support his 
appeal, and requested that his appeal be decided as soon as 
possible.  In November 2008 he stated that he had no further 
information or evidence to submit.  The Board is also unaware 
of any such outstanding evidence or information.  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

As an initial matter the Board observes that there are 
records reflecting that the Veteran served in combat.  38 
U.S.C.A. § 1154(b) (West 2002) provides that the Secretary 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the Veteran.  Section 1154(b) 
does not create a statutory presumption that a combat 
Veteran's alleged disease or injury is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  
Rather, it aids the combat Veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.

	New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a rating decision of September 2005, service connection 
for hearing loss was denied.  The RO noted that the record 
did not show that the claimed condition was due to service.  
It specifically stated that there was no medical evidence 
showing that the condition began in service or that 
sensorineural hearing loss developed within one year of 
discharge.  It pointed out that the evidence of record 
addressed a current diagnosis without showing that the 
condition began in service or developed to a compensable 
degree within one year of discharge.  

At the time of the September 2005 rating decision denying 
service connection for bilateral hearing loss disability, the 
evidence of record included service treatment records.  As 
discussed above, the Veteran was wounded in action twice.  On 
discharge examination in September 1946, the Veteran's 
hearing on whispered voice testing was 15/15 bilaterally.  
The Veteran was found to meet the physical standards for 
discharge.

A March 1993 examination revealed reduced hearing acuity 
bilaterally.  Hearing aids were recommended.

A VA audiological examination in March 2005 revealed hearing 
loss bilaterally.

The evidence added to the record since the September 2005 
rating decision includes additional records showing a current 
hearing loss.  A private audiological examination report 
dated in September 2006 shows loss of hearing acuity.  At 
that time, the Veteran reported hearing loss of nine years' 
duration.

Upon careful review of the evidence pertaining to this claim, 
the Board concludes that new and material evidence sufficient 
to reopen the Veteran's claim of entitlement to service 
connection for bilateral hearing loss disability has not been 
submitted.  The September 2005 denial was based on a finding 
that the currently diagnosed hearing loss was not shown to 
have begun in service or within one year from discharge.  In 
addition, there was no evidence linking hearing loss to 
service.  The evidence added to the record since the previous 
rating decision does not include any competent evidence 
showing hearing loss disability in service or within one year 
after discharge.  There is no evidence linking hearing loss 
disability to service.  In sum, none of the evidence added to 
the record since the previous final rating decisions relates 
to an unestablished fact necessary to substantiate the claim 
of entitlement to service connection for bilateral hearing 
loss disability.  The Veteran's assertions that hearing loss 
is related to service had previously been voiced and were 
considered by the RO in adjudicating the claim originally; 
the current assertions are therefore cumulative.  Similarly, 
medical evidence disclosing that the Veteran has a current 
hearing loss is not new and material.  In this regard the 
Board notes that evidence tending to confirm a previously 
established fact is cumulative.  Accordingly, none of the 
evidence added to the file since the September 2005 rating 
decision is new and material for the purpose of reopening the 
claim of entitlement to service connection for bilateral 
hearing loss disability.  Accordingly, the claim is not 
reopened.

        Evaluation of Gunshot Wound Residuals

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Gunshot wounds often result in impairment of muscle, bone 
and/or nerve.  Through and through wounds and other wounds of 
the deeper structures almost invariably destroy parts of 
muscle groups.  See 38 C.F.R. § 4.47 (2008).  Muscle Group 
(MG) damage is categorized as slight, moderate, moderately 
severe and/or severe and evaluated accordingly under 38 
C.F.R. § 4.56.

Evaluation of residuals of gunshot wound injuries includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  38 C.F.R. §§ 4.44, 4.45, 
4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2008).  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (2008).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include nine muscle groups for the shoulder girdle and arm 
(Diagnostic Codes 5301 through 5309), three muscle groups for 
the foot and leg (Diagnostic Codes 5310 through 5312), and 
six muscle groups for the pelvic girdle and thigh (Diagnostic 
Codes 5313 through 5318).  38 C.F.R. § 4.55(b).  For muscle 
group injuries in different anatomical regions which do not 
act upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined only under the 
provisions of 38 C.F.R. § 4.25. 38 C.F.R. § 4.55(f).  For 
compensable muscle groups which are in the same anatomical 
region but do not act on the same joint, the evaluation of 
the most severely injured muscle group will be increased one 
level and used as the combined evaluation for the affected 
muscle groups.  38 C.F.R. § 4.55(e).  

Under DC 5301 through DC 5323, disabilities resulting from 
muscle injuries are classified accordingly:

Moderate disability of muscles--(i) Type 
of injury.  Through and through or deep 
penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of 
high velocity missile, residuals of 
debridement, or prolonged infection.  
(ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

Moderately severe disability of muscles--
(i) Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii) History 
and complaint.  Service department record 
or other evidence showing hospitalization 
for a prolonged period for treatment of 
wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section and, if present, evidence of 
inability to keep up with work 
requirements.  (iii) Objective findings. 
Entrance and (if present) exit scars 
indicating track of missile through one 
or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of 
muscles compared with sound side.  Tests 
of strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

Severe disability of muscles--(i) Type of 
injury.  Through and through or deep 
penetrating wound due to high-velocity 
missile, or large or multiple low 
velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.  See 38 C.F.R. § 4.56.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

The criteria of 38 C.F.R. § 4.56 are guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  See Robertson v. Brown, 5 
Vet. App. 70 (1993), Tropf v. Nicholson, 20 Vet. App. 317 
(2006).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The Veteran's service treatment records reflect that he 
sustained a wound to the back of his left foreleg in February 
1942.  Records of treatment following that wound are not 
associated with the claims file.  On separation examination 
in September 1946, the examiner noted that the Veteran had 
been wounded in action in February 1942, receiving a shrapnel 
wound to his left leg.  Examination revealed no 
musculoskeletal or neurological defects.  He opined that 
wound, injury, or disease would not result in disability.

In July 1963, service connection was granted for residuals of 
the wound to the Veteran's left leg, and a 10 percent 
evaluation was assigned.  

 A December 1963 hospitalization record from the Veterans 
Memorial Hospital indicates that the Veteran had a 1.5 by 1 
centimeter scar at the upper third of the antero lateral 
aspect of the left leg.  The scar had smooth edges and was 
neither depressed nor tender.  There was no limitation of 
motion, muscular atrophy, or sensory deficit.  X-rays 
revealed a flat, match head sized metallic foreign body in 
the left leg at the lateroposterior aspect of the proximal 
third of the lower leg.  The diagnosis was scar, residual of 
shrapnel wound.  The Veteran underwent extraction of multiple 
retained metallic foreign bodies under local anesthesia.

On VA examination in July 1965 the Veteran indicated that he 
had severe pain in his left leg and consequently could not 
work.  Neurological examination revealed no demonstrable 
neurological deficit.

A May 1991 VA X-ray revealed no metallic foreign bodies in 
the area of the left tibia and fibula.  

In an October 1997 TDIU claim, the Veteran stated that he was 
unable to work due to leg pain.  He reported that he had not 
worked for the previous five years.

On VA examination in March 1998, the Veteran had a 1/4 inch 
scar just below the fibular neck of his left leg, which was 
noted to be an entrance wound.  He pointed out another barely 
discernable scar approximately two inches below the entrance 
wound which he stated was where the fragment was removed.  
The examiner indicated that the Veteran had degenerative 
arthritis of the left knee with palpable osteophytes.  
Flexion was to 110 degrees, and extension was to zero 
degrees.  The examiner concluded that the Veteran was 
unemployable based on his age, but that the gunshot wounds 
would not prevent him from being employable either at present 
or over the years.  He noted that the Veteran had worked as a 
farmer on a 5,000 square meter farm and had moved to the 
United States in 1990 or 1991.  He indicated that the 
injuries were not disabling for function and use, and would 
of themselves not prevent employment.  

In a May 2000 claim for TDIU the Veteran asserted that this 
left leg condition precluded his securing or following any 
substantially gainful occupation.  He noted that he had been 
self employed as a farmer from 1986 to 1992.

On VA examination in July 2000, the Veteran reported that he 
had last worked in the farming industry eight years 
previously.  Following physical examination, the diagnoses 
included status post shrapnel wound to the left leg involving 
muscle group XI with residual nondisfiguring scar.  The 
examiner concluded that the Veteran should avoid prolonged 
standing and walking, jumping, running, kneeling, and 
crouching.

On VA general medical examination in October 2002, the 
examiner noted that an MRI of the left knee indicated 
findings suggestive of a complete tear of the anterior 
cruciate ligament and a partial tear of the posterior 
cruciate ligament, and a severe tear of the meniscus.  
Moderately severe degenerative changes of the left knee were 
also reported.  Neurological testing was negative.  The 
examiner concluded that the Veteran's service-connected 
disabilities did not pose a threat to his obtaining or 
maintaining gainful employment.  

In July 2004, P.F.E., M.D. stated that the Veteran's leg 
wound made it difficult for him to ambulate.

On VA examination in August 2004, the Veteran claimed that as 
a result of his gunshot wound injury, he had loss of 
strength, fatigue, and weakness.  He denied complications 
from the muscle injury.  The examiner noted that there had 
been no prolonged infection, adhesion, or intramuscular 
scarring.  He also noted that the Veteran had been able to 
return to duty following his injury.  Palpation revealed no 
loss of deep fascia or loss of muscle substance.  There was 
no impairment of muscle tone and no sign of lowered 
endurance.  There was no sign of impaired coordination.  
Strength was 5/5 in MG XII.  The examiner noted that the 
muscle injury did not affect the particular body part 
function it controlled.  He indicated that there was no 
muscle herniation and that the muscle injury did not involve 
tendon, bone, joint, or nerve damage.  Motor function was 5/5 
in the lower extremities.  The associated scar was 
asymptomatic.

In a May 2005 claim for TDIU, the Veteran asserted that he 
was prevented from working by his left leg disability and 
hearing loss.  

A July 2005 VA bones examination report indicates that the 
Veteran reported progressive worsening of his left leg 
disability.  Physical examination disclosed no evidence of 
leg shortening or abnormal bones and joints.  Range of motion 
of the Veteran's left knee was zero to 130 degrees, and the 
examiner noted that repetitive use caused a loss of motion to 
120 degrees of flexion.  The examiner concluded that the 
Veteran's service-connected disabilities had a moderate 
effect on his employability and noted that there was muscle 
weakness and arthritis.

The report of a VA joints examination conducted in July 2005 
reflects no history of trauma to the joints.  The examiner 
noted that the Veteran used a cane to ambulate.  The Veteran 
reported giving way and weakness of both knees but no 
instability was noted.  The Veteran reported moderate flare-
ups occurring weekly and causing inability to walk.  Physical 
examination revealed poor propulsion and callus formation.  
The examiner concluded that the shrapnel wound residuals had 
a mild effect on shopping, recreation, traveling, and 
bathing; a moderate effect on exercise and sports; and no 
effect on feeding, dressing, toileting and grooming.  The 
examiner concluded that the Veteran's knee joint pains had a 
moderate effect on employability.

A July 2005 VA muscle examination report notes that during 
flare-ups, the Veteran was unable to stand for long periods.  
The Veteran reported increased fatigability.  The examiner 
noted that there was no intramuscular scarring and that the 
Veteran's muscle function was normal in terms of comfort, 
endurance, strength to allow performance of activities of 
daily living.  There were no residuals of nerve, tendon, or 
bone damage.  

A VA scars examination was also carried out in July 2005.  
With respect to the Veteran's left leg, the scar was 1.5 by 2 
centimeters.  It was nontender.  It was not elevated or 
inflamed, and there was no skin ulceration, breakdown, or 
keloid formation.  The scar color was normal and there was no 
induration or inflexibility.  The scar was noted to be 
depressed, with underlying tissue loss of 2 centimeters.  The 
examiner concluded that the service-connected scars had no 
effect on the Veteran's employability.

In a December 2005 claim for a TDIU, the Veteran stated that 
his left leg disability precluded employment.  He reported 
that he had worked from May 1991 to September 1992 planting 
vegetables.

A December 2005 medical certificate from Holy Rosary Hospital 
indicates that due to his severe degenerative arthritis of 
the left knee, the Veteran was unable to move about by 
himself and required a constant companion to assist him with 
traveling.

A July 2008 VA muscles examination report notes that the 
Veteran was hospitalized for one week following the injury to 
his left leg and then returned to duty.  The examiner noted 
that the wound was not a through and through injury and that 
there were no associated bone, nerve, vascular, or tendon 
injuries.  The Veteran endorsed pain, fatigability, and 
numbness.  He reported flare-ups occurring every two to three 
weeks and lasting for hours.  Moderate functional impairment 
during flare-up was noted.  Muscle strength of MG XII was 
3/5.  Strength of MGs X and XI were 4/5.  There was no tissue 
loss.  The examiner indicated that the Veteran had pain in 
both knees and legs and that it had a significant 
occupational effect.  He noted that the Veteran had 
previously undergone right knee arthroplasty.  X-rays of the 
tibia and fibula revealed no osseous pathology or metallic 
foreign body.  Arteriosclerosis was noted.  The diagnosis was 
residuals of shrapnel wound to the left leg with injury to MG 
XII.  The examiner noted that the problem associated with the 
diagnosis was pain in the knees and legs, and that the effect 
was decreased mobility.  The examiner concluded that he 
condition had mild to moderate effects on the Veteran's usual 
daily activities.

The Veteran is currently in receipt of a 20 percent 
evaluation pursuant to 39 C.F.R. § 4.73, Diagnostic Code 
5312, for moderately severe impairment of the anterior 
muscles of the leg, which is classified as muscle group (MG) 
XII.  A higher evaluation of 30 percent is warranted where 
there is severe impairment of this muscle group.  

The function of MG XII is dorsiflexion and extension of the 
toes, and stabilization of the arch.  This MG includes the 
tibialis anterior, extensor digitorum longus, extensor 
hallucis longus, and peroneus tertius.

Having carefully considered the evidence pertaining to this 
issue, the Board has determined that an evaluation in excess 
of 20 percent is not warranted.  In this regard, the medical 
evidence gathered during the pendency of this appeal 
discloses that at worst, strength of MG XII was 3/5.  VA 
examiners through the years have concluded that this 
disability is no more than a moderate impact on the Veteran's 
activities of daily living.  

Viewing the record on a longitudinal basis, the Board 
observes that there is no indication of severe disability of 
MG XII, either in the history of the initial injury or in the 
current evidence pertaining to the disability.  The initial 
wound was not subjected to extensive debridement, prolonged 
infection, sloughing of soft parts, or intermuscular binding 
and scarring.  By his own report, the Veteran was away from 
duty for a week as the result of this injury, and the record 
reflects that he was returned to duty.  The evidence 
demonstrates that the residuals of this injury do not include 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in the missile track.  Rather, the scar 
associated with this injury has repeatedly been found to be 
asymptomatic.  Loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area are not shown.  In fact, in 
August 2004 the VA examiner stated that there was no loss of 
deep fascia or muscle substance.  This examiner also stated 
that the muscle injury did not affect the particular body 
part function it controlled.  Severe impairment of function 
is also not shown.  Rather, as noted, VA examiners have 
stated that the effect of this disability is no more than 
moderate.  In summary, the record does not support an 
evaluation in excess of 20 percent for this disability.

The Board has also considered whether a higher evaluation 
might be assignable under the criteria for limitation of 
flexion of the knee.  A higher evaluation requires the 
functional equivalent of flexion limited to 15 degrees.  Such 
is not shown.  Rather, flexion of the Veteran's knee, at 
worst, has been measured as 120 degrees.  The Board 
additionally notes that there is no evidence of limitation of 
extension or instability which might qualify this disability 
for a higher evaluation.  

The Board accepts that the Veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  The Board also finds 
the Veteran's own reports of symptomatology to be credible.  
Nevertheless, neither the lay nor medical evidence reflects 
the functional equivalent of symptoms required for a higher 
evaluation.
In essence, the more probative evidence consists of that 
prepared by neutral skilled professionals, and such evidence 
demonstrates that the currently assigned evaluation for this 
disability is appropriate.

The evidence preponderates against the claim.  Accordingly, 
an increased evaluation for this disability is denied.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

	Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the Board finds that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  Rather, there has been 
no showing by the Veteran that his service-connected left leg 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Here, the Veteran maintains that the 
disability precludes employment; however, VA examiners have 
concluded that the Veteran's left leg disability had not more 
than a moderate effect on his employability.  Moreover, the 
Veteran has reported in various claims for TDIU that he had 
lost 

The Board notes that 38 C.F.R. § 4.1 establishes that the 
degree of disability specified is considered adequate to 
compensate for considerable loss of working time 
proportionate to the several grades of disability.  In this 
case, the lay and medical evidence establishes that he has 
not reached even the level of considerable lost time.  Under 
these circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

The application to reopen the claim of entitlement to service 
connection for bilateral hearing loss disability is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound to the left leg with injury to 
MG XII is denied.




REMAND

As noted above, the record discloses that the Veteran 
received wounds in combat.  He claims that he has tinnitus as 
the result of his combat experiences.

A December 1963 hospitalization record from Veterans Memorial 
Hospital indicates the Veteran's complaint of ringing in the 
left ear.  Chronic adhesive process of the left ear was 
assessed.  The Veteran maintains that he continues to have 
tinnitus.  In light of the Veteran's combat service and his 
complaints of ringing in the ears, the Board has determined 
that he should be afforded a VA examination to determine the 
nature and etiology of his symptoms.

The Board notes that further development and adjudication of 
the Veteran's claim may provide evidence in support of his 
claim for TDIU.  The Board has therefore concluded that it 
would be inappropriate at this juncture to enter a final 
determination on that issue.  See Henderson v. West, 12 Vet. 
App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 
(1991), for the proposition that where a decision on one 
issue would have a "significant impact" upon another, and 
that impact in turn could render any review of the decision 
on the other claim meaningless and a waste of appellate 
resources, the claims are inextricably intertwined.

Schedule the Veteran for an examination 
to determine the etiology of his claimed 
tinnitus.  Following examination, 
interview of the Veteran, and review of 
the claims file, the examiner should 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the Veteran's claimed tinnitus is related 
to any disease or injury in service.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


